Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The prior art does not teach nor suggest the claimed “support, the rod and the safety pin are formed by a main layer of constant thickness, and in that the first and second horns of the fork have a greater height than the constant thickness” in combination with the other limitations of claim 1. 
The ISR lists WO2014/146842 as being an X reference. This document is the opposite of the current invention. The horns have the constant thickness limitation and the safety pin is in a region of increased thickness. Looking at figure 10 the horn 67 is visible. The safety pin 63 is clearly not monolithic with a constant thickness relative to the other parts. 
This state of the art is illustrative of a generalized concept in the art, wherein the safety pin is commonly an additional part of reduced structural importance, i.e. it is rarely monolithic as claimed. 
Semon 2012/0243386 shows an escapement with a fork. A clear depiction/figure of the thickness is not provided. None the less looking at figures 5 and 6 it can be seen that the safety pin 61 has a interrupted thickness relative to the fork arms 60, 65. It is continuous in figure 5, and discontinuous in figure 6. Paragraphs 19-20 detail the figures are opposite sides of the same variant. Thus clearly the rod is not a constant thickness with the safety pin if it is the same thickness as the fork arms at the point of contact as depicted. 
Schneider (US 3335562) is the closest prior art identified by the examiner the safety pin is in the same region as the arm. The structure is monolithic. The fork has increased thickness relative to the rest 
Queval (US 2013/0036599) teaches a monolithic part with constant thickness and increased depth horns. However, as explained in the title, the pallet is metal and the horns are polymer. This reference was not understood to meet the “monolithic” requirement of the claim owing to that distinction. Also in figures 3, 4 there are regions of reduced thickness to facilitate attachment of the polymer horns. 
Fussinger (US 2015/0355598) teaches another example wherein the horns are attached, but the safety pin has constant thickness. It appears to be a trend in the art to leave the region of constant thickness or near constant thickness wherein the horns are attached. This would seem to suggest a structural importance at the point of attachment. These distinctions thus were concluded to have no obviousness type consideration under 35 USC 103 and the motivation of attachment of the horns is precluded by the claim limitation “safety pin and the fork form a monolithic body” – claim 1. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






3-6-21
/SEAN KAYES/Primary Examiner, Art Unit 2844